United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melrose Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0868
Issued: September 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 22, 2016 appellant filed a timely appeal of a December 14, 2015 merit
decision and a February 17, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury on
April 13, 2015 causally related to the accepted employment incident; and (2) whether OWCP
properly refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with her appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant contends that her chiropractor diagnosed a subluxation by x-ray.
FACTUAL HISTORY
On April 14, 2015 appellant, then a 36-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 13, 2015 she sustained a back sprain while picking up a tub
and placing it on a case. She stopped work on April 13, 2015.
In an April 13, 2015 report, Laura Thometz, a physician assistant, diagnosed muscle
spasm and thoracic sprain. She noted April 13, 2015 as the date of injury. Appellant was
released to return to work that day with restrictions requiring periodic alternating between
standing and sitting. Ms. Thometz also completed a duty status form (Form CA-17) with the
same date of injury, diagnoses, and restrictions.
In reports dated April 14, September 9, and October 9, 2015, Dr. Michael W. Hausch, a
treating chiropractor, reported objective findings including L5, bilateral pelvis, sacrum, thoracic,
and cervical spinal restrictions/subluxations; pain/tenderness in lumbosacral, sacral, lower
lumbar, upper thoracic, mid to lower cervical, and cervicothoracic areas; moderate muscle
spasms in various areas including the lumbar spine, sacroiliac, buttocks, thigh, pelvis/hip,
thoracic, trapezius, and neck; and reduced lumbar and cervical range of motion. He diagnosed
multiple conditions including: sacrum disorder (ankyloses-instability); cervical, lumbar, sacral,
thoracic, and pelvis nonallopathic lesions; thoracalgia; cervicalgia; myalgia and myositis;
lumbosacral spinal instabilities; segment and somatic dysfunction of the lumbar, sacral, pelvic,
and cervical region; and right shoulder myositis.
On November 3, 2015 OWCP received an April 14, 2015 evaluation and treatment plan
and daily notes for the period April 14 to August 12, 2015 from Dr. Hausch. Dr. Hausch, in the
November 3, 2015 report, noted that appellant related that on April 13, 2015 she sustained acute
back pain at work from lifting a container. He noted that appellant had been seen by
Ms. Thometz on April 13, 2015, provided examination findings, a history of injury, and
diagnosed multiple segmental somatic dysfunction, spinal disability, and thoracic muscle
weakness. The daily notes reported the treatment provided and subjective and objective findings
for the period April 14 to August 12, 2015.
By letter dated November 12, 2015, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required and was afforded 30 days to provide this information. OWCP also advised
appellant that a chiropractor did not qualify as a “physician” under FECA unless a diagnosed
spinal subluxation was demonstrated on x-ray. OWCP also noted that at the time her claim was
received her injury was considered minor resulting in no lost or minimal time from work and the
merits of the claim had not been formally considered. As her medical bills had exceeded
$1,500.00, appellant’s claim was reopened for consideration of the merits.
In response to OWCP’s letter appellant submitted chart notes dated November 4 and 17,
2015 and myofascial treatment notes covering the period August 12 to November 17, 2015 from
Dr. Hausch. These reports reiterated findings and diagnoses from Dr. Hausch’s previous reports.

2

By decision dated December 14, 2015, OWCP denied appellant’s claim as it found the
evidence of record devoid of any medical opinion by a physician diagnosing a medical condition.
Subsequent to the denial of her claim appellant submitted a December 8, 2015 chart note
by Dr. Hausch providing examination findings and reiterating diagnoses from prior reports.
Appellant requested reconsideration in a form dated January 28, 2016, received by
OWCP on February 2, 2016.
By decision dated February 17, 2016, OWCP denied appellant’s request for
reconsideration without conducting a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS -- ISSUE 1
Appellant filed a claim for traumatic injury alleging that on April 13, 2015 she sustained
a back sprain in the performance of duty. OWCP accepted that the April 13, 2015 incident
occurred as alleged, but denied the claim as it found she failed to establish that a medical
condition resulted from the accepted employment incident. The Board finds that appellant has
not met her burden of proof in this matter.
Appellant submitted reports and daily notes from her attending chiropractor, Dr. Hausch
discussing his treatment of appellant. Under FECA a chiropractor is considered a physician only
to the extent that the reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.12
Dr. Hausch did not document that he obtained x-rays to diagnose a spinal subluxation.13 Without
a diagnosis of spinal subluxation from an x-ray, a chiropractor is not considered a physician
under FECA and his opinion does not constitute medical evidence.14 Thus, Dr. Hausch’s reports
are insufficient to establish a work-related diagnosis from a qualified physician under FECA.
Appellant also submitted reports from Ms. Thometz, a physician assistant. However, a
lay individual, such as a physician assistant, is not competent to provide a medical opinion under
FECA.15 Thus, Ms. Thometz’s reports are of no probative medical value and are insufficient to
establish appellant’s claim.

10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulation by the Secretary. See R.M., 59 ECAB 690 (2008); Merton J. Sills, 39 ECAB
572 (1988).
13

OWCP’s implementing regulations define subluxation to mean an incomplete dislocation, off-centering,
misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See 20 C.F.R.
§ 10.5(bb).
14

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

15

See J.M., 58 ECAB 303 (2007); Lyle E. Dayberry, 49 ECAB 369 (1998) (the reports of a physician assistant
are entitled to no weight as physician assistants are not considered “physicians” as defined by section 8101(2) of
FECA).

4

As appellant failed to submit a rationalized medical opinion supporting that a diagnosed
condition causally related to the accepted April 13, 2015 employment incident, she did not meet
her burden of proof to establish an employment-related traumatic injury.
On appeal appellant contends that Dr. Hausch did diagnose a subluxation by x-ray as he
reviewed an x-ray taken in April 2015. Contrary to appellant’s contention, however, none of the
reports or daily notes submitted by Dr. Hausch referenced an April 2015 x-ray interpretation or
diagnosis of a subluxation by x-ray. OWCP properly found Dr. Hausch was not considered a
physician under FECA as he did not diagnose a subluxation by x-ray.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,16
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.17 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.18 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly declined to reopen appellant’s case for further
merit review. Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, nor did she advance a relevant legal argument not previously considered by OWCP.
The underlying issue in this case is whether appellant submitted medical evidence
establishing a medical condition due to the accepted April 13, 2015 employment incident. That
is a medical issue which must be addressed by relevant new medical evidence.20 However,
16

Supra note 1. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
17

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
18

20 C.F.R. § 10.607(a).

19

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
20

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

appellant did not submit any relevant and pertinent new medical evidence in support of her
claim. In support of her reconsideration request, appellant submitted a December 8, 2015 report
from Dr. Hausch. As discussed above a chiropractor is only considered a physician under FECA
when diagnosing subluxation as demonstrated by x-ray to exist.21
While this report is new, it is not relevant or pertinent to the underlying issue as
Dr. Hausch did not diagnose a subluxation by x-ray and, therefore is not considered a physician
under FECA. This evidence was also duplicative of his previous reports and was insufficient to
require OWCP to reopen the claim for a merit review. The Board has held that evidence which
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.22
The Board finds that she did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered by OWCP. Since appellant did
not meet a requirement of 20 C.F.R. § 10.606(b)(3), OWCP properly denied merit review of the
claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted April 13, 2015 employment incident. The Board further finds
that OWCP properly refused to reopen appellant’s case for further review of the merits pursuant
to 5 U.S.C. § 8128(a).

21

Merton J. Sills, 39 ECAB 572 (1988).

22

T.K., Docket No. 16-0813 (issued July 20, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 17, 2016 and December 4, 2015 are affirmed.
Issued: September 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

